Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

DSMER Pilot Program
The Examiner notes that the Applicant chose not to participate in the Program as no request form PTO/SB/456 was filed in the 5/17/2022 response to the NFOA.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With regards to Claims 8, 11, 15, 21, and 24, the features “substantially close” and “substantially incomplete” are relative terms which renders the claim indefinite. The specification [0047] only discusses this term as a degree of measurement error but no explanation of the degree of completion exists. 
For the purpose of a compact prosecution, the examiner treats this feature broadly without giving any patentable meaning to the “substantial” characteristic of a degree of “closeness” or “completion”. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 8, 9, 11-16, 18-22, and 24-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Specifically, representative claim 8 recites:
A method of salvaging an output of a tool, comprising: defining a condition for terminating a run of the tool; running the tool; checking whether the condition is likely to be met during with the running of the tool; injecting a control statement into logic of the tool to terminate the running in an event the condition is likely to be met; salvaging an incomplete output of the tool generated during the running until termination of the running; checking a validity of the incomplete output following the termination; and finalizing the incomplete output in an event the incomplete output is valid; wherein the condition comprises a memory consumption condition characterized in that an amount of memory consumed by the run of the tool is substantially close to a boundary amount of memory, which is permitted to be consumed for the run of the tool, and the tool has not begun creating an output.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Following the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and its October 2019 update, under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.  The above claim is considered to be in a statutory category (process). 
The above highlighted in bold limitations comprise a process (statutory subject matter category, Step 1, MPEP 2106.03) that, under its broadest reasonable interpretation, falls into abstract idea exceptions as identified by the courts.  Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, under the Step 2A, Prong One, it falls into the grouping of subject matter when recited as such in a claim limitation that covers certain methods of organizing human activity—fundamental economic principles or practices (including hedging, insurance, mitigating risk).  
In addition, some limitations (further underlined above) constitute an abstract idea because, under a broadest reasonable interpretation, fall into/recite mental processes – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.  
Similar abstract idea is recited in Claims 15 and 21.
According to the 2019 Guidance: “If a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components, then it is still in the mental processes category unless the claim cannot practically be performed in the mind. See Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d. 1314, 1324 (Fed. Cir. 2016)(holding that computer-implemented method for ‘‘anonymous loan shopping’’ was an abstract idea because it could be ‘‘performed by humans without a computer’’); Versata Dev. Grp. v. SAP Am., Inc., 793 F.3d 1306, 1335 (Fed. Cir. 2015) (‘‘Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind.’’).”
The examiner concluded that this judicial exception (abstract idea) is not integrated into a practical application (Step 2A analysis under Prong Two) based on the following analysis. 
A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.
However, in Claims 8 and 21, there is/are no additional element(s) to integrate the abstract idea into a practical application and/or it/they does/do not impose any meaningful limits on practicing the abstract idea when methods of organizing human activity is considered. 
Additionally, when considering only mental idea limitations, steps of defining a condition for terminating a run of a tool, terminating the running of the tool, finalizing the incomplete output, and satisfying conditions to be met such as in Claim 8, a memory consumption condition or in Claim 21, a timing condition, are examples of limitations that are recited at a high level of generality that only add insignificant extra-solution activity to the judicial exception, and, therefore, do not meaningfully limit the exception. All uses of the judicial exception require such steps. 
With regards to Claim 15, a processor and a memory are generic computer components that do not reflect an improvement in the functioning of a computer and are not qualified for particular machines.  They are recited at a high level of generality and only add insignificant extra-solution activity to the judicial exception.  Accordingly, these additional elements do not integrate the abstract idea into a practical application by imposing any meaningful limits on practicing the abstract idea. 
Further, if mental processes abstract idea is considered, under the Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because defining a condition for terminating a run of a tool (memory and/or timing), terminating the running of the tool, and finalizing the incomplete output are well-understood and purely conventional or routine steps in the relevant art (please see prior art of record); they do not add a meaningful limitation to the system because they are recited at a high level of generality such that substantially all practical applications of the judicial exception(s) are covered as these steps amount to necessary steps for all uses of the abstract idea (MPEP 2106.05 (g)).  Further, according to MPEP 2106.05 (d): “If, however, the additional element (or combination of elements) is no more than well-understood, routine, conventional activities previously known to the industry, which is recited at a high level of generality, then this consideration does not favor eligibility”. 
Similarly, a processor and a memory (Claim 15) are features that well-understood and purely conventional or routine in the relevant art, and they are recited at a high level of generality without adding “significantly more” to the application of the abstract idea.  As indicated in the Electric Power Group, “the focus of the claims is not on such an improvement in computers as tools but on certain independently abstract ideas that use computers as tools”.
Therefore, the claims are not patent eligible.
With regards to the dependent claims (Claims 9, 11-14 and 16, 18-20, and 22, 24-27), the claims are not patent eligible because they do not transform the abstract idea into a patent eligible application of the abstract idea.  These dependent claims just extend the abstract idea of the independent claim(s) and are not meaningfully limit the abstract idea, as explained above, and, therefore, comprise no additional elements that incorporate the abstract idea into a practical application (Step 2A) and do not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8, 9, 11, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dianne K. Hackborn et al. (US 2009/0113444) in view of Sato Hirotsugu (JP H1116276), hereinafter ‘Hirotsugu’, in further view of Heum Mo Gu et al. (US 2016/0196185), hereinafter ‘Gu’.

With regards to Claim 1, Hackborn discloses
A method of salvaging an output of a tool (using data saved by the application before it was killed [0022]), comprising: 
defining a condition for terminating a run of a tool (may detect a pending memory shortage and, in response, terminate one or more applications to provide sufficient memory for important applications [0022]); 
running the tool (Fig.3, 305);
checking whether the condition is likely to be met during and in parallel with the running of the tool (Fig. 3, Steps 305, 310, 315, 330); 
injecting a control statement into logic of the tool to immediately terminating the running of the tool in an event the condition is likely to be met (an application terminator to terminate one or more applications upon the occurrence of a memory shortage [0007]; Fig.3, Steps 330-340); 
salvaging an incomplete output of the tool generated during the running until termination of the running while the tool has not begun creating an output (using data saved by the application before it was killed [0022]).
However, Hackborn does not specifically disclose checking a validity of an incomplete output of the tool generated during the running following the termination and finalizing the incomplete output in an event the incomplete output is valid.
Hackborn also does not disclose wherein the condition comprises a memory consumption condition characterized in that an amount of memory consumed by the run of the tool is substantially close to a boundary amount of memory, which is permitted to be consumed for the run of the tool, and the tool has not begun creating an output.
Hirotsugu discloses checking a validity of an incomplete output of the tool generated during the running following the termination, finalizing the incomplete output in an event the incomplete output is valid, as well as the feature “wherein the tool has not begun creating an output” (in the network-compatible CD creation system according to the second aspect, when data output is interrupted due to a trouble in the user's client personal computer (i.e. “incomplete output”, added by examiner), the valid data determining means determines the valid portion up to the valid portion (I. e. “finalizing the incomplete output”, added by examiner, [0006]; create a data management unit for managing the valid part data and data up to the previous session, and then create the data Only the management department will be added to the next session [0027]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hackborn in view of Hirotsugu to check a validity of an incomplete output of the tool generated during the running following the termination and finalizing the incomplete output in an event the incomplete output is valid to use this valid output when/after the run is interrupted (a valid portion of already obtained data is determined, and data up to the valid portion is written, Hirotsugu [0005]) instead of re-running the application again.
Gu discloses wherein the condition comprises a memory consumption condition characterized in that an amount of memory consumed by the run of the electronic device is substantially close to a boundary amount of memory, which is permitted to be consumed for the run of the electronic device (the exercise history information managing service module 111 may monitor the usage and remaining capacity of the memory 150 while the user is performing the exercise. For example, the exercise history information managing service module 111 may calculate a remaining capacity of the memory 150 and an expected usage of the memory 150 based on the exercise history information and may notify the user of an available space of the memory 150 with the voice information, such as in a case where the available space of the memory 150 is insufficient [0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hackborn in view of Hirotsugu, in further view of Gu to monitor that memory consumed by the run of the tool is substantially close to a boundary amount of memory, which is permitted to be consumed for the run of the tool is substantially close to a boundary amount of memory, which is permitted to be consumed (similar with regards to monitoring and permissible limits of an amount of memory consumed by the electronic device, Gu) in order to avoid program unexpected shutdown and loss of otherwise valid data (the above-mentioned exercise service may not provide proper information due to the loss of the exercise history information, Gu [0006]).
    
With regards to Claim 9, Hackborn further discloses issuing note from the stored flag that such application was active but has been killed temporarily [0034].
However, Hackborn does not specifically discloses recording the incomplete output having been finalized as an output file.
Hirotsugu discloses using recording means (Claim 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hackborn in view of Hirotsugu, in further view of Gu to record the incomplete output having been finalized as an output file to keep track of incomplete outputs in the future to access and implement such information (Hackborn [0034]).

With regards to Claim 12, Hackborn further discloses the condition comprises plural conditions and the checking comprises checking whether one or more of the plural conditions is likely to be met during and in parallel with the running of the tool (the operating system 130 may determine the amount of memory that is needed by a particular application and then identify other operating applications that can free up that amount of memory plus a certain safety zone of overhead memory. As one example, an application might require 3000K of extra memory and three other applications might each be capable of freeing up 2000K, 3000K, and 15000K of memory, respectively. The operating system 130 may determine that the least "damage" to memory, or the best use of available memory, may be accomplished by killing the first two programs because they most closely approximate the amount of memory that is needed. Alternatively, the operating system may be programmed to prefer killing as few applications as possible. In such a situation, the third application in the example would be killed [0032] Figs.4 and 5).

With regards to Claim 14, Hackborn in view of Hirotsugu, in further view of Gu discloses the claimed invention as discussed in Claim 8.
However, Hackborn does not disclose that the finalizing comprises adding a special instruction or set of special instructions to the incomplete output.
Hirotsugu discloses the finalizing comprises adding a special instruction or set of special instructions to the incomplete output (the valid data determining means determines the valid portion up to the valid portion. There is provided a data management unit creating means for creating a data management unit for managing data and data up to the previous session. According to a fourth aspect of the present invention, in the network-compatible CD creation system of the third aspect, when data output is interrupted due to a trouble in the user's client personal computer (i.e. thus creating an incomplete output, added by examiner), only the data management unit created by the data management unit creation means is provided. Is added to the next session [0006], i.e. “finalizing comprises adding a special instruction to the incomplete output”, added by Examiner; The network-compatible CD creation system according to claim 3, wherein when data output is interrupted due to a trouble in the user's client personal computer, only the data management unit created by the data management unit creation unit is transferred to the next session. A network-compatible CD creation system using a CD-R / RW disc, characterized by comprising an additional recording means for performing additional recording, Claim 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hackborn in view of Hirotsugu, in further view of Gu to add a special instruction or set of special instructions to the incomplete output to finalize the output by adding instruction regarding additional recording as discussed above.

With regards to Claim 16, Hackborn in view of Hirotsugu discloses the claim limitations as discussed in Claims 15 and 9.
However, the combination does not specifically disclose a generation unit, an injection unit, a checking unit, and a recording units.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hackborn in view of Hirotsugu and Gu to use specific (hardware/software) units  to execute corresponding functions as discussed in the references.  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hackborn in view of Hirotsugu, in further view of Gu, and in further view of Shinichi Mizoguchi et al. (US 2003/0002366), hereinafter “Mizoguchi’.

With regards to Claim 11, Hackborn in view of Hirotsugu, in further view of Gu discloses the claimed invention as discussed in Claim 8.
However, the combination is silent with regards to the feature “the condition further comprises a timing condition characterized in that the run of the tool is substantially incomplete as a time limit for the run of the tool approaches and historical data does not indicate that a remainder of the run can be completed within a remainder of the time limit”. 
Mizoguchi discloses the condition further comprises a timing condition characterized in that the run of the tool is substantially incomplete as a time limit for the run of the tool approaches and historical data does not indicate that a remainder of the run can be completed within a remainder of the time limit (In this embodiment, when an error occurs during the writing of the data into the flash memories 14 in the semiconductor card, the remaining size of the spare storage area is examined after the data is written into the spare storage area, and when the remaining size is smaller than the predetermined value (i.e. “historical data”, emphasis added), the LED controller 20 and the LED 21 in the semiconductor card 12 are actuated to generate a warning signal of illumination, thus allowing the user of the semiconductor card 12 to be timely notified of the warning [0060]; predetermined threshold value [0049]; given value, Fig.2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hackborn in view of Hirotsugu, Gu, and further in view of Mizoguchi to issue and observe a timing condition characterized in that the run of the tool is substantially incomplete as a time limit for the run of the tool approaches and historical data does not indicate that a remainder of the run can be completed within a remainder of the time limit to generate a timely warning (eliminating the foregoing drawbacks and its object is to provide a system and a method of generating a warning signal in a semiconductor card equipped with a set of flash memories which is arranged for examining a remaining size of a spare storage area in rewriting actions to judge that w the life of each flash memory comes close to its end before the flash memory is completely used up, thus preventing any malfunction derived from careless use after the end of the life, Mizoguchi, Abstract).

With regards to Claim 15, Hackborn in view of Hirotsugu, in further view of Gu, and Mizoguchi discloses the claim limitations as discussed in Claims 8, 9, and 11.
In addition, Hackborn discloses a computer system with a processor (computing device's processor [0036]) and a memory, inherent in (to) a computing device, added by examiner.

With regards to Claims 18 and 20, Hackborn in view of Hirotsugu, in further view of Gu, and Mizoguchi discloses the claim limitations as discussed in Claims 15 and Claims 8, 11, and 14, respectively.

Claims 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hackborn in view of Hirotsugu, in further view of Gu, in further view of Allison Mending Corbett et al. (US 2012/0226524), hereinafter ‘Corbett’.

With regards to Claim 13, Hackborn in view of Hirotsugu, in further view of Gu discloses the claimed invention as discussed in Claim 8.
However, Hackborn does not disclose that the checking comprises a heuristic analysis of historical and current data.
Corbett discloses a heuristic analysis of historical and current data [0047]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hackborn in view of Hirotsugu, in further view of Gu, in further view of Corbett to use a heuristic analysis of historical and current data to compensate for the lack of data (Corbett [0047]) as known in the art. 

With regards to Claim 19, Hackborn in view of Hirotsugu, in further view of Gu, in further view of Corbett discloses the claim limitations as discussed in Claims 15 and 13.
With regards to Claim 21, Hackborn in view of Hirotsugu, in further view of Gu, and Mizoguchi discloses the claim limitations as discussed in Claims 8, 9, and 11.

With regards to Claim 22, Hackborn in view of Hirotsugu, in further view of Gu, and Mizoguchi discloses the claim limitations as discussed in Claims 21 and 9.

With regards to Claim 24, Hackborn in view of Hirotsugu, in further view of Gu, and Mizoguchi discloses the claim limitations as discussed in Claims 21 and 8.

With regards to Claim 25, Hackborn in view of Hirotsugu, in further view of Gu, and Mizoguchi discloses the claim limitations as discussed in Claims 21 and 12.

With regards to Claim 26, Hackborn in view of Hirotsugu, in further view of Gu, Mizoguchi, and Corbett discloses the claim limitations as discussed in Claims 21 and 13.

With regards to Claim 27, Hackborn in view of Hirotsugu, in further view of Gu, and Mizoguchi discloses the claim limitations as discussed in Claims 21 and 14.

Response to Arguments

35 USC § 101
Applicant's arguments filed 5/17/2022 have been fully considered but they are not persuasive.
The Applicant argues (p.9):  the applicants point out that the present version of the claims are patentably distinguished over the cited art as explained below. This serves as evidence that the claimed subject matter is not well-understood and is not purely conventional or routine.
The Examiner respectfully submits that according to several court decisions, a novelty of the claims does not necessarily establish eligibility. 

The Applicant argues (p.9): Identifying that this situation is in effect requires an engineering solution that goes beyond simply determining that there is a memory shortage … Identifying that this situation is in effect requires an engineering solution that goes beyond simply determining that there is a timing issue.
The Examiner interprets these arguments as supporting a practical application. However, these are the steps of the abstract idea and they are not subject to a practical application consideration.

The Applicant argues (p.9): the applicants point out that claims 8 and 15 now recite "salvaging an incomplete output of the tool generated during the running until the terminating." This is a tangible and practical effect of the claimed invention and serves to further overcome the subject matter rejections.
The Examiner also interprets these arguments as supporting a practical application. However, a generically recited step of “salvaging an incomplete output” is similarly to the above belongs to the abstract idea steps. 

35 USC § 103
Applicant’s arguments with respect to claim(s) 8 and 15 have been considered but are moot because the new ground of rejection necessitated by the amendments does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 5/17/2022 have been fully considered but they are not persuasive.

The Applicant argues (p.11): The applicants further note that, although Hirotsugu discloses that "a valid portion of already obtained data is determined, and data up to the valid portion is written," it is not clearly the case that Hirotsugu discloses "salvaging an incomplete output of the tool generated during the running until the terminating," as claimed. 
Moreover, the applicants point out that Hirotsugu's mere disclosure of "a valid portion of already obtained data is determined, and data up to the valid portion is written" manifestly does not rise to the level of the claimed checking of the validity of an incomplete output as claimed. Indeed, there is no indication of any checking of validity happening in Hirotsugu, but rather that there is an assumption that there is a valid portion of already obtained data.
The Examiner respectfully disagrees and submits that Hirotsugu discloses “checking of validity” and “salvaging an incomplete output”: “the valid data determining means determines the valid portion up to the valid portion” [0006]; using data saved by the application before it was killed [0022]).

Applicant’s arguments, see Applicant Arguments/Remarks dated 5/17/2022, with respect to Claims 10 and 17 have been fully considered and are persuasive in view of the amendments.  The rejections of these claims have been withdrawn. 

Allowable Subject Matter
Claims 10, 17, and 23 are objected to as being dependent upon a rejected base claim and also objected to as being rejected on the ground of nonstatutory subject matter but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and also amended to overcome the 35 USC § 112 rejection(s) presented above.

The following is a statement of reasons for the indication of allowable subject matter:  
Claim 10 and 23 are allowable because the closest prior art of record (Hackborn, Hirotsugu, Gu, and Mizoguchi) fails to anticipate or render obvious the output file comprises a sequence of address lines and a randomized instruction stored on each of the address lines, with a last one of the address lines having a special instruction to signal an end of the sequence which is added thereto by a checking unit configured for executing the checking of the validity, in combination with all other limitations in the claim as claimed and defined by applicant.  

Claim 17 is allowable because the closest prior art of record (Hackborn, Hirotsugu, Gu, and Mizoguchi) fails to anticipate or render obvious the output file comprises a sequence of address lines and a randomized instruction stored on each of the address lines, with a last one of the address lines having a special instruction added thereto by the checking unit to signal an end of the sequence, in combination with all other limitations in the claim as claimed and defined by applicant.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

S. Droege, “On the practicality of Manna's method of verifying the termination and correctness of programs”, Rutgers University, Department of Computer Science, Technical Report #13, October 1971, 80 pages- https://doi.org/10.7282/t3-rmpe-j178. This reference discusses the time and memory constraints consideration based on historic data (The time required to obtain this set of first resolvents is therefore among the first factors used in evaluating the practicality of this method of verifying the termination of programs.p.6; This experiment measured time and
memory requirements for each example using different parameters, in all 19 cases were illustrated, p.70).

“NBS Special Publication 500-75 Validation, Verification, and Testing of
Computer Software”, U.S. Department of Commerce, National Bureau of Statistics, Spec. Publ. 500-75, 62 pages (Feb. 1981).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863

	
	




.